DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim amendment and corresponding response received on February 25, 2022 have been entered and considered herein. Claims 1-2, 4-12, 14-22 are pending and Claims 3, 13 are cancelled.

Response to Arguments/Remarks
Response to the 35 U.S.C. § 112(b) rejections (Remarks page 7) with respect to Claims 3-4 and 13-14 have been fully considered with accompanying claim amendments. The rejections are withdrawn. 
Response to the 35 U.S.C. § 101 rejections (Remarks page 7) with respect to Claims 1-6 and 10-16, 18, 20 have been fully considered in light of accompanying claim amendments. The rejections remain pending and are updated below according to the claim amendments.
Response to the 35 U.S.C. § 102 rejections (Remarks pages 7-8) with respect to Claims 1-20 have been fully considered. The submitted claim amendments to independent Claims 1, 10, and 11 are significant to modify the interpretation of the independent claim limitations. Amendments are also recognized in select dependent claims. Examiner conducted an updated search and identified prior art that teaches the amended claim limitations, which is incorporated into the cited prior art below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 4 is dependent upon Claim 3. Claim 3 is cancelled. For purposes of examination, Claim 4 will be treated as dependent upon Claim 2 as the previous submission of claims were submitted as Claim 4 dependent upon Claim 3 and Claim 3 dependent upon Claim 2.  
Claim 14 is dependent upon Claim 13. Claim 13 is cancelled. For purposes of examination, Claim 14 will be treated as dependent upon Claim 12 as the previous submission of claims were submitted as Claim 14 dependent upon Claim 13 and Claim 13 dependent upon Claim 12.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 10-16, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention are directed to an abstract idea without significantly more. Claims 1-6, 10-16, 18 and 20 recite a means to 
Regarding claim 1, the claim provides a method (application of the brain-eye axis of a person to visualize, identify objects in a field of view) comprising: detecting, by a processing device, a set o(eye visualization of field of view and brain recognizing objects viewed); selecting an object from the set of objects based on viewership data, wherein the viewership data indicates information about a plurality of viewers (eye visualization of data regarding viewers of objects and mentally selecting an object in view after considering viewer data regarding objects); associating the object in the image with a source indicator (brain assigns identified object to a source category from multiple known source categories kept in memory) annotating, by the processing device, the image to indicate the object is associated with the source indicator (mental notation of objects assigned to a source category); receiving a user selection of the object in the image (person will have preferences of interest to visually choose an object of interest); and identifying a source based on the source indicator and on contextual data associated with the user selection, wherein the source comprises information about the object (person will identify a source of the object of interest based on personal knowledge of a brand, for example, and contextual information, such as physical distance from object).  
Regarding claim 10, the claim provides a system (brain-eye axis of a person to visualize, identify objects in a field of view) comprising: a memory (memory within brain); and a processing device communicably coupled to the memory (cognitive thought coupled to memory of brain), the processing device to execute instructions to carry out operations (cognitive thought of brain can analyze images viewed by eyes) comprising: detecting a set o(eye visualization of field of view and brain recognizing objects viewed);  selecting an object from the set of objects based on viewership data, wherein the viewership data indicates information about a plurality of viewers (eye visualization of data regarding viewers of objects and mentally selecting an object in view after considering viewer data regarding objects); associating the object in the image with a source indicator (brain assigns identified object to a source category from multiple known source categories kept in memory); annotating the image to indicate the object is associated with the source indicator  (mental notation of objects assigned to a source category); receiving a user selection of the object in the image (person will have preferences of interest to visually choose an object of interest); and identifying a source based on the source indicator and on contextual data associated with the user selection, wherein the source comprises information about the object (person will identify a source of the object of interest based on personal knowledge of a brand, for example, and contextual information, such as physical distance from object).   
Regarding claim 11, the claim provides a non-transitory computer-readable storage medium having instructions stored thereon (memory within brain stores analytical processing techniques performed with cognitive thought) that, when executed by a processing device, cause the processing device to perform operations (cognitive thought of brain can analyze images viewed by eyes) comprising: detecting a set o(eye visualization of field of view and brain recognizing objects viewed); selecting an object from the set of objects based on viewership data, wherein the viewership data indicates information about a plurality of viewers (eye visualization of data regarding viewers of objects and mentally selecting an object in view after considering viewer data regarding objects); associating the object in the image with a source indicator (brain assigns identified object to a source category from multiple known source categories kept in memory); annotating the image to indicate the object is associated with the source indicator  (mental notation of objects assigned to a source category); receiving a user selection of the object in the image (person will have preferences of interest to visually choose an object of interest); and identifying a source based on the source indicator and on contextual data associated with the user selection, wherein the source comprises information about the object (person will identify a source of the object of interest based on personal knowledge of a brand, for example, and contextual information, such as physical distance from object).   
In each claim, the system, instruction or method is identified as a process for detecting objects and associating objects with an identifying source to the object or product that, under its broadest reasonable interpretation, encompasses a process that can be carried out in the mind but for the recitation of generic computer components. In the apparatus, other than reciting a “system” comprising a “memory” and “processing device” nothing precludes the steps from practically being performed in the mind. For example, but for the “system” language, “detecting”, “selecting”, “associating”, “annotating”, “receiving” and “identifying” in the context of each independent claim encompasses the user to manually visualize an object (product) in a field of view, identify the object, associate the object to a source identifying marker(s), such as a logo or trademark in example, and recognize the object based on the associated source identifying marker(s). The method and instruction claims utilize similar processing elements. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims each recite an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claims recite using a system to perform steps to identify an object in an environment based on source features of the object. The system in these steps is recited at a high-level of generality (i.e., as a generic capturing unit, segmenting unit, and computing unit to perform generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the system does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the element of using a memory and processor to identify an object in an environment based on source features of the object amounts to no more than mere instructions applied by a generic computer component, which does not provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US PG PUB 2010/0260426) in view of Xu et al (US PG PUB 2017/0161772).

Regarding Claim 1, Huang et al teach a method (image processing method; Fig 4 and ¶ [0055]-[0066]) comprising: detecting, by a processing device,  a set ofs in an image (mobile device 130 uses image recognition system 120 to initiate image recognition (step 410) and detect multiple objects in an image 100 (step 415); Fig 1, 4 and ¶ [0055]-[0056]); associating the object in the image with a source indicator (object detection can be performed for various categories to detect logos, signs, apparels, signs (source indicator) of each object (step 415); Fig 4 and ¶ [0058]); annotating, by the processing device, the image to indicate the object is associated with the source indicator (indicators are superimposed over the image on the detected objects that recognize characteristics of the objects (step 420); Fig 4 and ¶ [0060]); receiving a user selection of the object in the image (user can select highlighted object of choice (step 425); Figs 4, 6B and ¶ [0060]); and identifying a source based on the source indicator and on contextual data associated with the user selection, wherein the source comprises information about the object (metadata is generated that identifies source information of the selected object and the indicators of the object (step 435) and identification of contextual data of the image with the selected object, such as location of where image was acquired is generated (step 440); Fig 4 and ¶ [0062]-[0063]).  
Huang et al does not teach selecting an object from the set of objects based on viewership data, wherein the viewership data indicates information about a plurality of viewers.
	Xu et al is analogous art pertinent to the problem solved in this application and teaches selecting an object from the set of objects based on viewership data, wherein the viewership data indicates information about a plurality of viewers (objects selected for future advertising events is based on viewership information of a previously selected object of similar class by viewers; Figs 7 and [0154], [0177]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of this application to combine the teachings of Huang et al with Xu et al including selecting an object from the set of objects based on viewership data, wherein the viewership data indicates information about a plurality of viewers. Use of viewership information (data) for objects and characteristics of such objects is an effective means to provide targeted advertisements to viewers, as recognized by Xu et al (¶ [0002]).
Regarding Claim 2, Huang et al in view of Xu et al teach the method of claim 1 (as described above), wherein Huang et al teaches the image comprises one or more frames of a video and wherein the object is displayed in the one or more frames (image recognition system 120 of mobile device 130 can analyze video that would contain multiple image frames 100 with object of interest; Figs 1, 2, 4 and ¶ [0031], [0055]).  
Regarding Claim 4, Huang et al in view of Xu et al teach the method of claim [3] 2 (as described above), Xu et al further teaches wherein the viewership data indicates a preference of one or more current viewers, future viewers, or past viewers of the image (control circuitry 304 will use target viewership information to predict future viewership information regarding advertising preferences; ¶ [0158]-[0160]).  
Regarding Claim 5, Huang et al in view of Xu et al teach the method of claim 1 (as described above), wherein Huang et al teaches identifying the source comprises: determining a plurality of sources that are associated with the object based on the source indicator (multiple source information is generated based on characteristics of the objects in the frame (step 415); Fig 4 and ¶ [0056]-[0059]); selecting the source from the plurality of sources based on the contextual data associated with the user selection (the selected object could be based on contextual data of the image with the selected object (step 425), which is then generated (step 440); Fig 4 and ¶ [0060]-[0063]); and providing a source identifier for presenting the source to a viewer of the image (the selected object source identifier information is generated (step 445) and presented to the user (step 450); ¶ [0064]-[0066]).  
Regarding Claim 6, Huang et al in view of Xu et al teach the method of claim 1 (as described above), wherein Huang et al teaches wherein the contextual data comprises a geographic location of a user viewing the image, a source preference of the user, or an availability of the object at a time of the user selection (contextual data can include a GPS location of where image was acquired using a mobile device 130, which can also be the location of where the image recognition unit 260 is processing the image; Figs 1, 2, 4 and ¶ [0038], [0063]).  
Regarding Claim 7, Huang et al in view of Xu et al teach the method of claim 1 (as described above), wherein Huang et al teaches wherein annotating the image comprises updating a presentation of the image in a user interface to emphasize the object, wherein the updating comprises at least one of outlining, highlighting, color altering, or brightening a portion of the image (indicators that outline a pattern, for example, are superimposed over the image on the detected objects that recognize characteristics of the objects (step 420) and include additional methods to highlight the object(s) such as patterns, boxes, bulls-eyes 610-620; Figs 1, 4, 6A, 6B and ¶ [0060]).  
Regarding Claim 8, Huang et al in view of Xu et al teach the method of claim 1 (as described above), wherein Huang et al teaches wherein receiving a user selection of the object in the image comprises receiving an indication that a user has selected a portion of the image comprising the object in a user interface (user can select highlighted object of choice via a user input interface of the mobile device 130 (step 425); Figs 1, 4, 6B and ¶ [0060]).  
Regarding Claim 9, Huang et al in view of Xu et al teach the method of claim 1 (as described above), wherein Huang et al teaches wherein detecting the set of objects in the image comprises: performing digital image processing on image data of the image (mobile device 130 uses image recognition system 120 to initiate image recognition through acquiring an image (step 410), which is a form of digital image processing on image data of an image; Fig 1, 4 and ¶ [0055]); and recognizing one or more of the objects in the image based on the digital image processing (mobile device 130 uses image recognition system 120 to detect multiple objects in image 100 (step 415) that was acquired (step 410); Fig 1, 4 and ¶ [0055]-[0056]).  

Regarding Claim 10, Huang et al teach a system (image recognition system 120; Figs 1, 2 and ¶ [0025]-[0040]) comprising: a memory (mobile device 130 memory 210; ¶ [0035]-[0038]); and a processing device communicably coupled to the memory (processor 208 is coupled to memory 210 of mobile device 130; ¶ [0036]), the processing device to execute instructions to carry out operations (processor 208 will execute software instructions; ¶ [0035]) comprising: detecting a set ofs in an image (mobile device 130 uses image recognition system 120 to initiate image recognition (step 410) and detect multiple objects in image 100 (step 415); Fig 1, 4 and ¶ [0031], [0055]-[0056]); associating the object in the image with a source indicator (object detection can be performed for various categories to detect logos, signs, apparels, signs (source indicator) of each object (step 415); Figs 1, 4 and ¶ [0031], [0058]); annotating the image to indicate the object is associated with the source indicator (indicators are superimposed over the image on the detected objects that recognize characteristics of the objects (step 420); Figs 1, 4 and ¶ [0031], [0060]); receiving a user selection of the object in the image (user can select highlighted object of choice (step 425); Figs 1, 4, 6B and ¶ [0036], [0060]); and identifying a source based on the source indicator and on contextual data associated with the user selection, wherein the source comprises information about the object (metadata is generated that identifies source information of the selected object and the indicators of the object (step 435) and identification of contextual data of the image with the selected object, such as location of where image was acquired is generated (step 440); Figs 1, 4 and ¶ [0038], [0062]-[0063]).  
Huang et al does not teach selecting an object from the set of objects based on viewership data, wherein the viewership data indicates information about a plurality of viewers.
	Xu et al is analogous art pertinent to the problem solved in this application and teaches selecting an object from the set of objects based on viewership data, wherein the viewership data indicates information about a plurality of viewers (objects selected for future advertising events is based on viewership information of a previously selected object of similar class by viewers; Figs 7 and [0154], [0177]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of this application to combine the teachings of Huang et al with Xu et al including selecting an object from the set of objects based on viewership data, wherein the viewership data indicates information about a plurality of viewers. Use of viewership information (data) for objects and characteristics of such objects is an effective means to provide targeted advertisements to viewers, as recognized by Xu et al (¶ [0002]).

Regarding Claim 11, Huang et al teach a non-transitory computer-readable storage medium having instructions stored thereon (mobile device 130 memory 210 contains computer-readable medium that stores instructions; ¶ [0035]) that, when executed by a processing device, cause the processing device to perform operations (processor 208 will execute software instructions to perform method of image recognition system 120; Figs 1, 2 and ¶ [0025]-[0040]) comprising detecting a set ofs in an image (mobile device 130 uses image recognition system 120 to initiate image recognition (step 410) and detect multiple objects in image 100 (step 415); Fig 1, 4 and ¶ [0031], [0055]-[0056]); associating the object in the image with a source indicator (object detection can be performed for various categories to detect logos, signs, apparels, signs (source indicator) of each object (step 415); Figs 1, 4 and ¶ [0031], [0058]); annotating the image to indicate the object is associated with the source indicator (indicators are superimposed over the image on the detected objects that recognize characteristics of the objects (step 420); Figs 1, 4 and ¶ [0031], [0060]); receiving a user selection of the object in the image (user can select highlighted object of choice (step 425); Figs 1, 4, 6B and ¶ [0036], [0060]); and identifying a source based on the source indicator and on contextual data associated with the user selection, wherein the source comprises information about the object (metadata is generated that identifies source information of the selected object and the indicators of the object (step 435) and identification of contextual data of the image with the selected object, such as location of where image was acquired is generated (step 440); Figs 1, 4 and ¶ [0038], [0062]-[0063]). 
Huang et al does not teach selecting an object from the set of objects based on viewership data, wherein the viewership data indicates information about a plurality of viewers.
	Xu et al is analogous art pertinent to the problem solved in this application and teaches selecting an object from the set of objects based on viewership data, wherein the viewership data indicates information about a plurality of viewers (objects selected for future advertising events is based on viewership information of a previously selected object of similar class by viewers; Figs 7 and [0154], [0177]).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of this application to combine the teachings of Huang et al with Xu et al including selecting an object from the set of objects based on viewership data, wherein the viewership data indicates information about a plurality of viewers. Use of viewership information (data) for objects and characteristics of such objects is an effective means to provide targeted advertisements to viewers, as recognized by Xu et al (¶ [0002]).
Regarding Claim 12, Huang et al in view of Xu et al teach the non-transitory computer-readable storage medium of claim 11 (as described above), wherein Huang et al teaches the image comprises one or more frames of a video and wherein the object is displayed in the one or more frames (image recognition system 120 of mobile device 130 can analyze video that would contain multiple image frames 100 with object of interest; Figs 1, 2, 4 and ¶ [0031], [0055]).  
Regarding Claim 14, Huang et al in view of Xu et al teach the non-transitory computer-readable storage medium of claim 12 [13] (as described above), wherein Xu et al further teaches wherein the viewership data indicates a preference of one or more current viewers, future viewers, or past viewers of the image (control circuitry 304 will use target viewership information to predict future viewership information regarding advertising preferences; ¶ [0158]-[0160]).  
Regarding Claim 15, Huang et al in view of Xu et al teach the non-transitory computer-readable storage medium of claim 11 (as described above), wherein Huang et al teaches identifying the source comprises: determining a plurality of sources that are associated with the object based on the source indicator (multiple source information is generated based on characteristics of the objects in the frame (step 415); Fig 4 and ¶ [0031], [0056]-[0059]); selecting the source from the plurality of sources based on the contextual data associated with the user selection (the selected object could be based on contextual data of the image with the selected object (step 425), which is then generated (step 440); Fig 4 and ¶ [0032]-[0033], [0060]-[0063]); and providing a source identifier for presenting the source to a viewer of the image (the selected object source identifier information is generated (step 445) and presented to the user (step 450); ¶ [0034], [0064]-[0066]).  
Regarding Claim 16, Huang et al in view of Xu et al teach the non-transitory computer-readable storage medium of claim 11 (as described above), wherein Huang et al teaches the contextual data comprises a geographic location of a user viewing the image, a source preference of the user, or an availability of the object at a time of the user selection (contextual data can include a GPS location of where image was acquired using a mobile device 130, which can also be the location of where the image recognition unit 260 is processing the image; Figs 1, 2, 4 and ¶ [0038], [0063]).  
Regarding Claim 17, Huang et al in view of Xu et al teach the non-transitory computer-readable storage medium of claim 11 (as described above), wherein Huang et al teaches annotating the image comprises updating a presentation of the image in a user interface to emphasize the object, wherein the updating comprises at least one of outlining, highlighting, color altering, or brightening a portion of the image  (indicators that outline a pattern, for example, are superimposed over the image on the detected objects that recognize characteristics of the objects (step 420) and include additional methods to highlight the object(s) such as patterns, boxes, bulls-eyes 610-620; Figs 1, 4, 6A, 6B and ¶ [0031], [0060]).  
Regarding Claim 18, Huang et al in view of Xu et al teach the non-transitory computer-readable storage medium of claim 11 (as described above), wherein Huang et al teaches receiving a user selection of the object in the image comprises receiving an indication that a user has selected a portion of the image comprising the object in a user interface (user can select highlighted object of choice via a user input interface of the mobile device 130 (step 425); Figs 1, 4, 6B and ¶ [0031], [0060]).  
Regarding Claim 19, Huang et al in view of Xu et al teach the non-transitory computer-readable storage medium of claim 11 (as described above), wherein Huang et al teaches detecting the set of objects in the image comprises: performing digital image processing on image data of the image (mobile device 130 uses image recognition system 120 to initiate image recognition through acquiring an image (step 410), which is a form of digital image processing on image data of an image; Fig 1, 4 and ¶ [0031], [0055]); and recognizing one or more of the object in the image based on the digital image processing (mobile device 130 uses image recognition system 120 to detect object in image 100 (step 415) that was acquired (step 410); Fig 1, 4 and ¶ [0031], [0055]-[0056]).  

Regarding Claim 20, Huang et al in view of Xu et al teach the system of claim 10 (as described above), wherein Huang et al teaches the image comprises one or more frames of a video and wherein the object is displayed in the one or more frames (image recognition system 120 of mobile device 130 can analyze video that would contain multiple image frames 100 with object of interest; Figs 1, 2, 4 and ¶ [0031], [0055]).
Regarding Claim 21, Huang et al in view of Xu et al teach the system of claim 20 (as described above), wherein Xu et al teaches the viewership data comprises consumption data (advertising events are used to measure advertising campaign success; ¶ [0086]), and wherein the consumption data comprises a measurement based on one or more of a portion of the video that is paused, a portion of the video that is zoomed in on, a portion of the video that is re-watched, a duration of the consumption, a quantity of the viewers, or a drop off rate of the viewers (advertising campaign success can be quantified by proportion of an audience that viewed advertisements over a time interval as analyzed using control circuitry 304; ¶ [0087], [0154]).  

Regarding Claim 22, Huang et al in view of Xu et al teach the method of claim 2 (as described above), wherein Xu et al teaches the viewership data comprises consumption data (advertising events are used to measure advertising campaign success; ¶ [0086]), and wherein the consumption data comprises a measurement based on one or more of a portion of the video that is paused, a portion of the video that is zoomed in on, a portion of the video that is re-watched, a duration of the consumption, a quantity of the viewers, or a drop off rate of the viewers (advertising campaign success can be quantified by proportion of an audience that viewed advertisements over a time interval as analyzed using control circuitry 304; ¶ [0087], [0154]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
An (US PG PUB 2019/0057150) teaches a system and method for image identification of objects and source identification within the object (see Fig 6A).
	Smith et al (WO 2018176017) teaches a system, apparatus and method for identifying objects from video including source identifiers associated with the object.
	Bradley et al (KR 2017/0105478) teaches a method, system and medium for a user customized display for products based on data of the user preference from an image.
	Kim et al (KR 2014/0108493) teaches a system and method for multimedia commerce based on a user feedback indicating preferences of products in images and video.
	Ding et al (US PG PUB 2012/0140069) teaches a system and method of gathering viewership statistics for viewers of mass media content based on identified characteristics of viewers and their interactions with the content while watching the content.
	Sanjay et al (WO 2013/151552) teaches a method and apparatus for video analytics data to predict viewers based on viewer preference as it associates with objects and viewership information, such as viewing time slots. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667                                                                                                                                                                                                        
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667